DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/242,933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming an invention related to using a mobile phone to rent a mobility device for rental by scanning a machine readable code on the mobility device.
Claims 22-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/242,945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming an invention related to using a mobile phone to rent a mobility device for rental by scanning a machine readable code on the mobility device.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "said GPS-tracked wireless-networked wheelchair" in lines 10-11; and “the guest user” in line 21. There is insufficient antecedent basis for these limitations in the claim.
Claims 23-29 depend on claim 22; therefore, they suffer the same deficiencies.
Claim 25 recites the limitation "said access code" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the guest user” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claims 31-33 depend on claim 30; therefore, they suffer the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22-24, 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 109102359 A), and further in view of Nitu (US 2015/0356801).
Regarding claims 22, 30, 31, 32, Liu discloses a method of providing device-level access control to a wireless-networked wheelchair using a web-enabled mobile phone to scan a device-level machine-readable code for wheel chair selection, rental, access and usage within an environment, said method comprising the steps of:
(a) using a web-enabled mobile phone deployed on and operably connected to a wireless communication infrastructure for scanning of a device-level machine-readable code posted for rental, access and usage of GPS-tracked wheelchair in said environment (via scanning two-dimension code by mobile APP, Pages 4-5),
wherein each said wireless-networked wheelchair includes a wheelchair framework for carrying a passenger, and having a set of wheels mounted on an axle (via baby carriage, Page 5),
said device-level machine-readable code displayed on a surface associated with said GPS-tracked wireless-networked wheelchair (Page 5),
brake assembly arranged with said set of wheels and having (1) a locked position in which said set of wheels are prevented from rotating and said wheelchair framework is rendered stationary relative to the ground surface, and (11) an unlocked position in which said set of wheels are allowed to rotate and said wheelchair framework allowed to move relative to the ground surface (Page 4), and
a wireless control module in wireless communication with a wireless access control system, and configured to control the state of operation said brake assembly (Page 4);
(b) when said web-enabled mobile phone scans said device-level machine-readable code, a wheelchair rental transaction is completed over said wireless access control system, and the guest user obtains access control over said rented wireless-networked wheelchair, then said wireless control module enabling said brake assembly in said unlocked position, in which said set of wheels are allowed to rotate and said wheelchair framework is allowed to moved relative to the ground surface (Pages 4-5); and
(c) when the guest user uses said web-enabled mobile phone to terminate said wheelchair rental transaction over said wireless access control system, and returns access control over said rented wireless-networked wheelchair, then said wireless control module enabling said wheel brake assembly in said locked position, in which said set of wheels are prevented from rotation and said wheelchair framework is allowed to move relative to the ground surface (Pages 4-5).
Liu fails to specifically disclose a plurality of wireless-networked wheelchairs for rental and said device-level machine-readable code is displayed on a surface of the wireless-networked wheelchair.
Nitu teaches providing a plurality of devices for rental and a machine-readable code is displayed on a surface of the devices available for rental (Para. 23, 26 and 61).
From the teachings of Nitu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu to include a plurality of wireless-networked wheelchairs for rental in order to ensure there are enough wheelchairs available and said device-level machine-readable code is displayed on a surface of the wireless-networked wheelchair in order to make reading of the codes easy to perform, thereby improve user convenience.
Regarding claim 23, Liu discloses wherein said wireless-networked wheelchair further comprises: a GPS transceiver for tracking said wheelchair framework within a GPS system associated with said wireless access control system (GPS locating module, Abstract).
Regarding claim 24, Liu fails to specifically disclose wherein step (a) comprises using said web-enabled mobile phone for renting said selected wireless-networked wheelchair for a specific time/date, given its specified wheelchair size, and rental price, at the site within said environment.
Nitu teaches renting a device using a web-enabled mobile device for renting a selected wireless-networked device for a specific time/date, given its specified size, and rental price, at the site within an environment (Para. 23, 29, 30).
From the teachings of Nitu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu to include wherein step (a) comprises using said web-enabled mobile phone for renting said selected wireless-networked wheelchair for a specific time/date, given its specified wheelchair size, and rental price, at the site within said environment in order to provide more choices to the user, thereby improve customer satisfaction.
Regarding claim 26, Liu fails to disclose wherein step (b) comprises using said web-enabled mobile phone for displaying the rental terms for the wireless-networked wheelchair and completing a web-based transaction for the rental of the selected wireless networked wheelchair.
Nitu teaches using a mobile device for displaying the rental terms for a wireless-networked device and completing a web-based transaction for the rental of the selected wireless networked device (Para. 23, 29, 30).
From the teachings of Nitu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu to include wherein step (b) comprises using said web-enabled mobile phone for displaying the rental terms for the wireless-networked wheelchair and completing a web-based transaction for the rental of the selected wireless networked wheelchair in order to make renting of the wheelchair easy to perform on the mobile phone.
Regarding claim 27, Liu fails to disclose wherein step (b) comprises using said web-enabled mobile phone for displaying the selected wheelchair size, renter information, rental terms, and total price of the wheelchair rental, and providing several options for the user to make payment. 
Nitu teaches using a mobile device for displaying a selected device size, renter information, rental terms, and total price of the device rental, and providing several options for the user to make payment (Para. 23, 25, 29, 30).
From the teachings of Nitu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu to include wherein step (b) comprises using said web-enabled mobile phone for displaying the selected wheelchair size, renter information, rental terms, and total price of the wheelchair rental, and providing several options for the user to make payment in order to make renting of the wheelchair easy to perform on the mobile phone.
Regarding claim 28, Liu discloses wherein step (b) comprises using said web-enabled mobile phone for displaying a first message enabled to unlock said wireless-networked wheelchair, and a message indicating how to lock said wireless-networked wheelchair (via display for receiving unlocking and locking instructions for the user, Page 3).
Regarding claim 29, Liu discloses wherein step (b) comprises using said web-enabled mobile phone for displaying a second message indicating that said rented wireless networked wheelchair is unlocked, and to roll said wireless-networked wheelchair, the guest user must release a brake assembly before starting to push said wireless-networked wheelchair (via display for receiving unlocking and locking instructions for the user, Page 3).
Regarding claim 33, Liu discloses wherein said web- based application supports fleet management (step 5: voice prompting the user to share the baby carriage is pushed back specification area, Page 5), rider instructions for use of wheelchair (unlocking and locking instructions for the user, Page 3), and fleet reporting (renting/further service by which a user can phone APP baby-car, and can realizing the service by screen interaction, Page 5).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Nitu, and further in view of Zhao (US 2014/0058870).
Regarding claim 25, Liu and Nitu fail to disclose wherein step (b) comprises using said web-enabled mobile smartphone for entering said access code in the form of the guest user’s name and phone number for accessing said selected wireless-networked wheelchair and storing in said database on said wireless communication infrastructure.
Zhao teaches personal information including name and phone number can be used to authenticate a user (Para. 13).
From the teachings of Zhao, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu and Nitu to include wherein step (b) comprises using said web-enabled mobile smartphone for entering said access code in the form of the guest user’s name and phone number for accessing said selected wireless-networked wheelchair and storing in said database on said wireless communication infrastructure in order to improve security.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/              Primary Examiner, Art Unit 2689